             Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 IN RE:
 MATTHEW WILDRED ROBERTS
 SHELLEY D. ROBERTS,

               Debtors.                                              Case No. 18-20906-7-RDB



 FREEBIRD COMMUNICATIONS, INC.
 PROFIT SHARING PLAN,
 FREEBIRD COMMUNICATIONS, INC., AND
 MICHAEL SCARCELLO,
                                                                     Adv. Proc. No. 18-6063
               Plaintiffs/Appellants,

               v.

 MATTHEW WILFRED ROBERTS, AND
 SHELLEY D. GARZA-ROBERTS,
                                                                     Civil No. 20-CV-2132-JAR
               Defendants/Appellees.



                                     MEMORANDUM AND ORDER

         Creditors Freebird Communications, Inc. Profit Sharing Plan, Freebird Communications,

Inc., and Michael Scarcello (collectively, “Appellants”) appeal two orders of the bankruptcy

court: (1) the order dismissing their Second Amended Adversary Complaint with prejudice; and

(2) the order denying their Motion to Substitute Revised Second Amended Complaint. Debtors

Matthew Roberts and Shelly Garza-Roberts (collectively, “Debtors” or “Appellees”) have filed a

brief in response, and Appellants replied. Having reviewed the record and the applicable law,

the Court affirms both orders of the bankruptcy court.1



         1
          After examining the briefs and record on appeal, the Court has determined that oral argument would not
significantly assist in the determination of this appeal. See Fed. R. Bankr. P. 8019. The case is therefore determined
without oral argument.
              Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 2 of 7




I.      Appellate Jurisdiction

        The parties have elected to have their appeal heard by this Court instead of the

Bankruptcy Appellate Panel.2 Appellants timely filed their appeal, and the bankruptcy court’s

orders are both final within the meaning of 28 U.S.C. § 158(a)(1).3

II.     Standard of Review

        In reviewing a bankruptcy court’s decision, this Court functions as an appellate court and

is authorized to affirm, reverse, modify, or remand the bankruptcy court’s ruling.4 This Court

reviews the bankruptcy court’s order of dismissal with prejudice pursuant to Fed. R. Civ. P.

41(b) for abuse of discretion.5 The Tenth Circuit has explained this review as follows:

                    Employing Rule 41(b) to dismiss a case without prejudice for
                    failure to comply with Rule 8 of course allows the plaintiff another
                    go at trimming the verbiage; accordingly, a district court may,
                    without abusing its discretion, enter such an order without attention
                    to any particular procedures. Dismissing a case with prejudice,
                    however, is a significantly harsher remedy—the death penalty of
                    pleading punishments—and we have held that, for a district court
                    to exercise soundly its discretion in imposing such a result, it must
                    first consider certain criteria.6

Those criteria, first set out in Ehrenhaus v. Reynolds7 and referred to as the Ehrenhaus factors,

are: “(1) the degree of actual prejudice to the defendant; (2) the amount of interference with the

judicial process; (3) the culpability of the litigant; (4) whether the court warned the party in

advance that dismissal of the action would be a likely sanction for noncompliance; and (5) the




        2
            28 U.S.C. § 158(c)(1).
        3
            See also Fed. R. Bankr. P. 8001–02.
        4
            28 U.S.C. § 1334(a).
        5
         Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007) (citing Olsen v. Mapes,
333 F.3d 1199, 1204 (10th Cir. 2003)).
        6
            Id. at 1162–63 (internal citations omitted).
        7
            965 F.3d 916, 921 (10th Cir. 1992).



                                                           2
             Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 3 of 7




efficacy of lesser sanctions.”8 Denials of motions for leave to amend are also reviewed for abuse

of discretion.9

III.    Background and Procedural History

        Appellants and Appellees have been involved in federal litigation at least since January

17, 2018. On that date, Appellants filed suit against Appellees—along with other defendants—in

federal court, alleging that Appellees were subject to civil liability for claims sounding in fraud,

deception, misappropriation of trade secrets, and breach of fiduciary duties.10 Appellees

subsequently filed for Chapter 7 Bankruptcy.

        Appellants filed a seven-page adversary complaint on August 6, 2018, challenging the

dischargeability of certain debts owed to them. The Adversary Complaint incorporated a 68-

page federal civil complaint by reference. Appellees moved to dismiss the Adversary

Complaint. In response, Appellants filed a motion for leave to file an amended adversary

complaint. The bankruptcy court granted the motion for leave to amend.

        Appellants filed their First Amended Adversary Complaint (“FAAC”) on November 15,

2018. The FAAC was approximately 72 pages long. Appellees again moved to dismiss the

FAAC, arguing in part that it did not comply with Fed. R. Civ. P. 8—as made applicable by Rule

7008 of the Bankruptcy Rules of Procedure—because it failed to contain a short, plain statement

of Appellants’ claims and because the allegations were not simple, concise, and direct.11




        8
         Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); see also Gripe v. City of Enid, Okla., 312 F.3d
1184, 1188 (10th Cir. 2002) (quoting Ehrenhaus, 965 F.3d at 921).
        9
            Hayes v. Whitman, 264 F.3d 1017, 1026 (10th Cir. 2001).
        10
          See Freebird Commc’ns, Inc. Profit Sharing Plan v. Roberts, No. 2:18-cv-2026-HLT, 2019 WL 5964583
(D. Kan. Nov. 13, 2018).
        11
           Doc. 3-2 at 169–70; see also id. at 171–77. The Record on Appeal (“ROA”) is comprised of one volume,
Doc. 3-2, and consists of 461 sequentially numbered pages. For convenience, the Court cites to those documents by
“ROA” followed by page number.



                                                         3
             Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 4 of 7




Appellants filed both a response to Appellees’ motion and a motion for leave to file a Proposed

Second Amended Complaint (“PSAC”).

       The bankruptcy court dismissed the FAAC for failure to comply with Fed. R. Civ. P.

8(a)(2) and (d).12 The bankruptcy court also reviewed the PSAC, determined that it suffered

from the same deficiencies as the FAAC, and permitted leave to amend. In so doing, the

bankruptcy court specified that Appellants’ PSAC did not comport with Fed. R. Civ. P. 8, and

that they needed to revise the PSAC before filing it.

       Appellants then filed a Second Amended Complaint (“SAC”) which was approximately

77 pages long. It differed only slightly from the PSAC. Appellees moved to dismiss the SAC.

The bankruptcy court granted the motion to dismiss, finding the SAC did not comply with Fed.

R. Civ. P. 8. In so ruling, the bankruptcy court summarized its prior orders that identifed the

problems with Appellants’ various versions of the adversary complaint. The bankruptcy court

determined that the issues that plagued Appellants’ adversary complaints at every stage of the

proceeding continued despite the court’s instructions. The SAC was therefore dismissed with

prejudice.

       Appellants appealed the bankruptcy court’s order dismissing the SAC to this Court. On

January 30, 2020, this Court reversed the judgment of the bankruptcy court and remanded the

case for further proceedings, reasoning that the record on appeal did not indicate that the

bankruptcy court had considered the Ehrenhaus factors prior to its order of dismissal.13 As such,

this Court concluded it was not able to engage in a meaningful review of the bankruptcy court’s

decision or determine whether its decision was within the broad zone of permissible

discretionary rulings vested therein.


       12
            Id. at 282–87.
       13
            In re Roberts, No. 19-cv-2204-JAR, 2020 WL 489525 (D. Kan. Jan. 30, 2020); see also ROA at 384.



                                                        4
             Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 5 of 7




       Following remand, Appellants filed a “Motion to Substitute Revised Second Amended

Complaint,” requesting the bankruptcy court permit leave to file another Revised Second

Amended Complaint.14 Appellants attached their Proposed Revised Second Amended

Complaint to their motion.15

       On remand, the bankruptcy court evaluated Appellants’ motion for leave to amend and

Appellees’ motion to dismiss in light of the Ehrenhaus factors. The bankruptcy court concluded

that each of the factors “militate[d] in favor of dismissing the [SAC] with prejudice.”16

Accordingly, on March 9, 2020, the bankruptcy court denied Appellants’ motion for leave to

amend and dismissed the SAC—and the adversary proceeding—with prejudice.17

IV.    Discussion

       There are two issues before the Court: (1) whether the bankruptcy court abused its

discretion when it dismissed Appellants’ SAC with prejudice for its failure to comply with Fed.

R. Civ. P. 8(a); and (2) whether the bankruptcy court abused its discretion when it denied

Appellants’ motion for leave to file a substitute, revised second amended complaint. The Court

will address each issue in turn.

       A.           Dismissal of Appellants’ SAC with Prejudice

       Appellants first challenge the bankruptcy court’s dismissal with prejudice of the

adversary action. The dismissal followed multiple orders from the bankruptcy court identifying

problems with Appellants’ adversary complaint, multiple opportunities to amend, and multiple

warnings that failure to comply would result in dismissal with prejudice. The bankruptcy court



       14
            Id. at 393.
       15
            Id. at 397–441.
       16
            Doc. 1-1 at 3.
       17
            ROA at 449–55.



                                                 5
              Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 6 of 7




also reviewed the Ehrenhaus factors, concluding: (1) Appellees were prejudiced by Appellants’

prolix filings that unfairly deprived Appellees the means to construct a response; (2) Appellants’

non-compliance adversely impacted the judicial process; (3) Appellants were culpable in the

delays; (4) Appellants had been warned on multiple occasions that dismissal would be the

consequence for continued violations of Fed. R. Civ. P. 8; and (5) any lesser sanctions would not

cure the prejudice to Appellees, as demonstrated by the history of the adversary proceeding.18

        This Court reviews the bankruptcy court’s decision for abuse of discretion.19 “It is within

a court’s discretion to dismiss a case if, after considering all the relevant factors, it concludes that

dismissal alone would satisfy the interests of justice.”20 Appellants argue that the SAC gave

Appellees fair and reasonable notice of the claims against them, and that the bankruptcy court

abused its discretion in dismissing the adversary proceeding. But in dismissing the adversary

proceeding, the bankruptcy court appropriately invoked and applied the Ehrenhaus factors, and

thoughtfully considered each. This Court recognizes dismissal with prejudice is a harsh

sanction; however, having reviewed the record on appeal and the bankruptcy court’s order, this

Court cannot conclude such dismissal constitutes an abuse of discretion.

        B.          Denial of Appellants’ Motion for Leave to File Substitute, Revised Second
                    Amended Complaint

        Appellants also challenge the bankruptcy court’s order denying their motion for leave to

file a substitute, revised second amended complaint. Appellants argue that the bankruptcy court

abused its discretion in denying the motion for leave to amend, which they argue demonstrated

the good faith of Appellants’ counsel in attempting to meet the Fed. R. Civ. P. 8 issues identified




        18
             Id. at 451–53.
        19
             Gripe v. City of Enid, Okla., 312 F.3d 1184, 1188 (10th Cir. 2002).
        20
             Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992).



                                                            6
             Case 2:20-cv-02132-JAR Document 14 Filed 09/02/20 Page 7 of 7




in the bankruptcy court’s prior orders. The bankruptcy court incorporated its reasons for

dismissing the SAC, set forth above, into its order denying the motion for leave to amend.21

       The bankruptcy court’s denial of the motion for leave to amend is likewise reviewed for

abuse of discretion, and is considered in light of the following circumstances: (1) Appellants

have been permitted to amend their adversary complaint multiple times; (2) notwithstanding the

opportunities to amend, Appellants have failed to comport with both the bankruptcy court’s

instructions and the Federal Rules of Civil Procedure; and (3) Appellants’ failures have caused

undue delay.22 Under these circumstances, this Court cannot conclude that the bankruptcy

court’s decision to deny leave to amend was an abuse of discretion.

       IT IS THEREFORE ORDERED BY THE COURT that the bankruptcy court’s Order

Granting Motion to Dismiss Second Amended Complaint is AFFIRMED.

       IT IS FURTHER ORDERED BY THE COURT that the bankruptcy court’s Order

Denying Appellants’ Motion for Leave to File a Substitute, Revised Second Amended Complaint

is AFFIRMED.

       IT IS SO ORDERED.

       Dated: September 2, 2020

                                                    S/ Julie A. Robinson
                                                    JULIE A. ROBINSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




       21
            ROA at 455–56.
       22
            See id. at 453–54.



                                                7
